DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 16, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tinker, U.S. Patent Publication 2004/0050546, hereinafter referred to as Tinker.
Regarding Claim 11, Tinker discloses a single-run multiple barrier system comprising:
A deep set barrier system comprising a first isolation device (packer) and a first running tool (as part of a wellbore tubular string which including the setting mechanisms),  the first running tool couples to a first portion of a wellbore tubular string (Paragraphs 0011, 0043, 0044); 
A shallow set barrier above the deep set barrier system, the shallow set barrier comprises a second isolation packer and a second running tool coupling the packer to a second portion of the tubular string (wherein the string containing multiple axially arranged packers would have one lowest 
A locking assembly of the shallow set barrier system wherein the locking assembly is locked and unlocked independent of the deep set barrier system (in so far as each packer includes a j-slot indexing system which uses a different actuation system, such a system would act as a locking mechanism for each packer with a different unlocking and locking operation, Paragraphs 0043, 0044).
Regarding Claim 16, Tinker further discloses the deep set barrier system further comprises:
One or more first projections of one or more anchors of the deep set packer to contact a wellbore wall/casing (as part of the action of setting and sealing a portion of the wellbore using the packers, Paragraphs 0005, 0029, 0037).
Regarding Claim 17, Tinker further discloses the shallow set barrier system further comprises:
One or more second projections of one or more anchors of the shallow set packer to contact a wellbore wall/casing (as part of the action of setting and sealing a portion of the wellbore using the packers, Paragraphs 0005, 0029, 0037).
Regarding Claim 20, Tinker further discloses that the wellbore tubular string comprises a first string segment coupled to the first running tool and the shallow set barrier system and a second wellbore tubular string segment coupled to the second running tool, wherein the first running tool disengages from the first wellbore string segment to set the deep set packer and the second running tool disengages from the second wellbore string segment to set the shallow set barrier (in so far as each packer is run to a desired depth, set, and then disconnected from the string, intervening segments of the string between packers necessarily act as the coupling point to the release tool for each packer).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tinker (2004/0050545), in view of Howell et al., U.S. Patent Publication 2010/0044056, hereinafter referred to as Howell.
Regarding Claim 1, Tinker discloses a method of setting a single rung multi-packer system comprising:
Deploying a single-run multiple barrier system on a wellbore tubular string in a wellbore of a formation (Abstract), wherein the single-run multi-barrier system comprises a deep set barrier system at a distal end of the string and a shallow set barrier above the deep set barrier system (wherein the string containing multiple axially arranged packers would have one lowest packer and some number of shallower depth packers, one example being the set of 5 packers, Paragraph 0011);
Determining if a first depth in the wellbore has been reached by the system (in so far as the packer must be confirmed to have reached a desired depth prior to activation, Paragraphs 0026, 0027);
Setting a first isolation device (lower most packer 510, Paragraphs 0030, 0031);
Disconnecting the deep set packer from the wellbore tubular string (Paragraph 0027);

Setting a second isolation device of the shallow set barrier system (Paragraphs 0027, 0028);
Disconnecting the shallow set barrier packer from the wellbore tubular string (Paragraphs 0027-0029).
While Tinker discloses that the packers are all set using a selectively actuatable j-slot lug indexing mechanism to allow for only the desired packer to be set at the desired depth (Paragraphs 0027, 0030, 0033-0035), it does not expressly disclose the use of a rupture disc that prevents a lug of the j-slot from being activated.
Additionally, Howell teaches the use of a packer setting tool using a j-slot lug system, wherein a rupture disc (26) may be used to ensure that the lug element of the j-slot does not prematurely move within the indexing path (Abstract, Paragraphs 0017, 0018).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the assembly of Tinker to include rupture discs to prevent premature actuation of the j-slot indexing mechanisms for the packers as taught by Howell.  Doing so would act to ensure that the tool string could be run into the wellbore without the lug of the j-slot accidentally being actuated (Abstract, Paragraphs 0004, 0017).
Regarding Claim 2, in view of the modification made in relation to Claim 2, the added rupture disc must be ruptured prior to use of the indexing j-slot followed by allowing the lug to move within the continuous j-slot and lifting upward and pushing downward on the tubular string (Tinker, Paragraphs 0037-0039).
Regarding Claim 3, Tinker further discloses that the first isolation device is coupled to a first running tool, and disconnecting the deep set barrier system from the string comprises disengaging the first running tool from the tubular string (in so far as Tinker discloses that each packer is run to a desired depth, set, and then disconnection, Paragraph 0027).
Claim 4, Tinker further discloses that the second isolation device is coupled to a second running tool, and disconnecting the shallow set barrier system from the string comprises disengaging the second running tool from the tubular string (in so far as Tinker discloses that each packer is run to a desired depth, set, and then disconnection, Paragraph 0027).
Regarding Claim 5, Tinker further discloses the method comprises extending one or more first projections of one or more anchors of the deep set packer to contact a wellbore wall/casing (as part of the action of setting and sealing a portion of the wellbore using the packers, Paragraphs 0005, 0029, 0037).
Regarding Claim 6, Tinker further discloses the method comprises extending one or more second projections of one or more anchors of the shallow set packer to contact a wellbore wall/casing (as part of the action of setting and sealing a portion of the wellbore using the packers, Paragraphs 0005, 0029, 0037).
Regarding Claim 9, Tinker further discloses that at least one of the first or second setting depths are based on one or more parameters of the formation (in so far as the depths are determined based on identified zones to be exploited, Paragraphs 0005, 0026, 0027).
Regarding Claim 10, Tinker further discloses retrieving the string from the wellbore (Paragraph 0007).
Regarding Claim 12, Tinker discloses the limitations presented in Claim 11 as discussed above.  While Tinker discloses that the packers are all set using a selectively actuatable j-slot lug indexing mechanism to allow for only the desired packer to be set at the desired depth (Paragraphs 0027, 0030, 0033-0035), it does not expressly disclose the use of a rupture disc that prevents a lug of the j-slot from being activated.

Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the assembly of Tinker to include rupture discs to prevent premature actuation of the j-slot indexing mechanisms for the packers as taught by Howell.  Doing so would act to ensure that the tool string could be run into the wellbore without the lug of the j-slot accidentally being actuated (Abstract, Paragraphs 0004, 0017).
Regarding Claim 13, in view of the modification to claim 12, the movement of the lug within the j-slot is achieved by rupturing the rupture disc for any of the packers (Howell, Paragraphs 0017-0021, Abstract).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tinker (2004/0050545), in view of Howell (2010/0044056) as applied to claim 1, and in further view of Brennan et al., U.S. Patent Publication 2010/0170682, hereinafter referred to as Brennan.
Regarding Claims 7 and 8, Tinker in view of Howell teaches the limitations presented in claim 1 as previously discussed.  While Tinker discloses the packers as discussed, it does not disclose the use of centralizers with the packers to maintain a position in the annulus.
Additionally, Brennan teaches the use of packer strings wherein the space between adjacent packers may be fitted with an expandable centralizer (1160, Figure 11, Paragraphs 0099, 0100).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the tool string of Tinker to include centralizers for each pair of packers as taught by Brennan.  Doing so would help in the expansion of the packers and would help restrict unwanted deformation (Abstract, Paragraphs 0100, 0102).
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tinker (2004/0050545), in view of Brennan (2010/0170682).
Regarding Claims 18 and 19, Tinker discloses the limitations presented in claim 11 as previously discussed.  While Tinker discloses the packers as discussed, it does not disclose the use of centralizers with the packers to maintain a position in the annulus.
Additionally, Brennan teaches the use of packer strings wherein the space between adjacent packers may be fitted with an expandable centralizer (1160, Figure 11, Paragraphs 0099, 0100).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the tool string of Tinker to include centralizers for each pair of packers as taught by Brennan.  Doing so would help in the expansion of the packers and would help restrict unwanted deformation (Abstract, Paragraphs 0100, 0102).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tinker (2004/0050545), in view of Bailey et al., U.S. Patent 5,040,600, hereinafter referred to as Bailey.
Regarding Claims 14 and 15, Tinker discloses the limitations presented in Claim 11 as previously discussed.  While Tinker discloses the use of the multiple packers elements having a running/setting tool (as part of the indexing mechanism which expands each packer) which can disconnect from the string after being set, it does not expressly disclose the each running/setting tool is coupled to the packer and is configured to be reconnected to the tubular string.
Additionally, Bailey teaches the use of a packer deployment tool string wherein the mandrel running/setting element of the packers is configured to be reconnected to the tubular deployment string (Col 3, Lines 25-44, Claim 6).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the packer/tubular string tool to include the ability to reconnect the packer mandrel tool to the deployment string as taught by Bailey.  Doing so would allow a user to .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Flores, U.S. Patent 9,494,010, teaches the use of dual indexing j-slot mechanisms for setting a lower and upper packer element attached to a tubular string.
Manke et al., U.S. Patent Publication 2006/0260819, teaches the use of a downhole packer release and reconnect tool using selective engagement protrusions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676